Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 August 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 25.
My Dear Wife.
Ghent 9. August 1814.

The Saloon, which we visited in company with the Mayor of the City, the day after the Ceremonies at the distribution of the prizes, is an exhibition of Pictures, Sculpture, and Designs of Architecture, much like that which takes place about this time every year at the Academy of Arts at St: Petersburg. But it shews a much higher state of perfection in the Cultivation of the Arts—The Paintings are of far superior Execution; and taken altogether, are superior even to those which I have seen heretofore at the exhibition at Somerset house in London—You manifestly perceive here a remnant of the excellencies of the Flemish School—There are a large number of charming landscapes—Several Flower and Fruit-Pieces, worthy of the best times, an excellent Water-Piece, and a number of Portraits, if not equal to those of Van Dyke, at least not inferior to any thing that French or English Painters of the present age can produce—There is one large picture of Augustus pardoning Cinna, from Corneille’s play, remarkable only for its size—A Crucifixion considered by the Connoisseurs as the finest picture at the Saloon, but not so to my taste—A Venus and Adonis, by the same Artist, and which suits me much better—There are many things which go to the making up of the Judgment of a Connoisseur in Painting, which from my ignorance of the Art, contribute nothing to mine—The management of light and shade, the breadth of colouring, the pyramidical grouping of figures, the science of fore-shortening, and a multitude of other things which contribute to the difficulty of execution and of course to the merit of a Picture, are entirely lost upon me, untill they are pointed out by judges better skilled, and even then I do not always feel the force of them—Upon the Canvass I never look but for two things—Beauty for the eye, and Sentiment for the Soul. Resemblance is an object of some consequence for a Portrait, but is nothing in comparison to the expression of character—The Venus and Adonis pleases me because the figures are beautiful; and because the Passions of the parties are strongly marked both in the attitudes and in the Countenances—The expression of the Passions is precisely the thing in which almost all the Pictures at this Saloon are most defective—There was a premium offered by the Academy for the best Picture of the Sacrifice of Abel—There are five Paintings of it exhibited, not one of which is fit to be seen. The figure of Cain is a mere Caricature in them all—The Passions in the picture of the Crucifixion are overcharged—Nothing is easier than to paint a convulsed face and features distorted; but that is not the expression of the Passions—In general, there is at the Saloon very little appearance of original Genius; but there are many works of Artists formed in a good School, and copying from the model of great Masters.
Another public Institution that we have visited is the Tribunal Criminel or Court of Assizes. We attended the trial of a Man, charged with having written threatening anonymous Letters to extort money; the forms of proceeding were interesting to us as objects of comparison with those which we have been accustomed to in our own Country; but the detail of them would not be very amusing to you.—The most extraordinary Circumstance was that when we went to the Court, seats were assigned to us, and we were addressed in a written speech by the President of the Court—It did not appear that any answer was expected from us; and the address itself having been perfectly unexpected, we had no answer prepared for it, and made none.—The President’s Speech was courteous and complimentary in the highest degree, and it was ordered to be entered upon the Records of the Court—You will please to observe that we are such consequential Personages here that we have already been put into the Newspapers, both for the attendance at the distribution of the prizes, and for the visit to the Tribunal—On this Occasion it is remarked in a Flemish Gazette, that Lord Castlereagh had stated that Mr Gallatin was yet in Paris, although he had been in this City a full Month.—If the English Newspapers take up this paragraph, My lord will perhaps suspect that Mr Gallatin himself sent it to the Press; but the fact is that neither he nor any of us know from whom it came.
The British Commissioners arrived here on Saturday Evening the 6th: instt: and yesterday we had our first Conference with them—Their manner is polite and conciliatory—Their professions both with regard to their Government and themselves, liberal, and highly pacific—But they have not changed the opinion which I have constantly had of the result—Of the prospects you may judge with more certainty from the Speech of the Speaker of the British House of Commons, than from the professions of the Commissioners. Last week the Session of Parliament closed—The Regent in his Speech said that he regretted the continuance of the War with the United States—That notwithstanding the unprovoked aggression upon their part, he was willing to make Peace on terms honourable to both Nations. But that in the meantime the War would be carried on with increased vigour—But the Speaker, undertook to dictate the terms in his Speech, and roundly declared that the House of Commons could never consent to terminate the War, but by the Establishment of the Maritime Rights of Great-Britain.—You will now, my Dearest Friend receive in the most exclusive Confidence whatever I shall write you on this subject—Say not a word of it to any human being, untill the result shall be publicly known—At present I do not think that the Negotiation will be of long continuance—At the same time I cannot yet speak on the subject with perfect certainty.
We also received yesterday Despatches and Letters from America—Immediately after the Restoration of Louis 18 in France, a French Vessel was despatched to the United States with Instructions to the French Minister there—This Vessel has just returned to France; she left New-York the 6th: of July, and brought our dispatches and Letters.
Can you conceive that the Secretary of State writes me in a Letter of 23. June, that Mr: Smith’s Commission, of Secretary to the Russian Mission, confirmed by the Senate, had been forwarded nearly two years ago, and that my Letter of 14. October last to Mr Monroe, conveyed the first intimation that it had never reached him?—This has relieved me from great anxiety, by the knowledge that he is duly commissioned, but it makes one almost as great, if he has left St: Petersburg to come to Holland, with a wish rather to retain the Situation in Russia—If he comes, I shall give him the option of going back with me, or of proceeding to America—As I have written to ask again to be recalled from the Russian Mission, we shall probably be there at all Events only untill the next Spring.
My only family Letter is from my Mother, dated 1. May. She says that my brother had had a very severe fit of sickness which confined him a month to his chamber. He was out again but still week.—George and John were at Quincy, on Vacation and both well—I give you word for word the conclusion of my Mother’s Letter.
“My best Love to Mrs: Adams whom I long to hear from, and my Grandson Charles.—George’s growth has been so rapid in the year past, that I believe he will not be more than an Inch or two taller: his voice is changing, and John will insist that he is 15 years old, and must have a Razor in another year—John is short and Stocky—full of Spirit, Animation and fire—both of them longing to have you return—so does your affectionate Mother.”
I will write you again if possible, by the next Post—In the meantime remaining with the tenderest affection to you, and paternal Love to Charles, unalterably your’sA
